Pfeifer, J.,
dissenting. The strict adherence to complex rules lies at the very heart of the Byzantine world of certificate of need review. In this case, the Department of Health deserves a taste of its own medicine. Mansfield General Hospital seeks only to expand the treatment opportunities provided by its current cardiac catherization service, not to construct any additional facilities. Thus, *241strictly speaking, Ohio Adm.Code 3701-12-25 is inapplicable to the hospital’s certificate of need application. I would therefore affirm the court of appeals.